                 Case 21-10526-KBO             Doc 6      Filed 03/07/21       Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

Medley LLC, 1                                             Case No. 21-10526 (         )
                     Debtor.




                         NOTICE OF FILING OF CREDITOR MATRIX

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession

have today filed the attached Creditor Matrix with the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, Wilmington, Delaware 19801.



                                        [Signature Page to Follow]




1
  The last four digits of the Debtor’s taxpayer identification number are 7343. The Debtor’s principal executive
office is located at 280 Park Avenue, 6th Floor East, New York, New York 10017.


12736030/1
             Case 21-10526-KBO   Doc 6   Filed 03/07/21   Page 2 of 6




Dated: March 7, 2021                 MORRIS JAMES LLP

                                     /s/ Brya M. Keilson
                                     Eric J. Monzo (DE Bar No. 5214)
                                     Brya M. Keilson (DE Bar No. 4643)
                                     500 Delaware Avenue, Suite 1500
                                     Wilmington, DE 19801
                                     Telephone: (302) 888-6800
                                     Facsimile: (302) 571-1750
                                     E-mail: emonzo@morrisjames.com
                                     E-mail: bkeilson@morrisjames.com

                                     -and-

                                     Robert M. Hirsh, Esq. (pro hac vice forthcoming)
                                     Eric Chafetz, Esq. (pro hac vice forthcoming)
                                     Phillip Khezri, Esq. (pro hac vice forthcoming)
                                     LOWENSTEIN SANDLER LLP
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (973) 597-2500
                                     Facsimile: (973) 597-2400
                                     E-mail: rhirsh@lowenstein.com
                                     E-mail: echafetz@lowenstein.com
                                     E-mail: pkhezri@lowenstein.com

                                     Proposed Counsel to the Debtor
                                     and Debtor-in-Possession




12736030/1
                                                       Case 21-10526-KBO                  Doc 6         Filed 03/07/21              Page 3 of 6
                                                                                              Creditor Matrix



            CreditorName                   CreditorNoticeName                       Address1                            Address2            Address3          City   State     Zip      Country
 Alliance Advisors LLC               Michele Cianci, Vice President    200 Broadacres Drive, 3rd Floor                                                 Bloomfield    NJ    07003
 American Express                                                      P.O. Box 650448                                                                 Dallas        TX    75265-0448
 American Express                                                      World Financial Center                   200 Vessey Street                      New York      NY    10285

 Andersen Tax LLC                    Luke Coombs, Managing Director    1861 International Drive                 Suite 501                              McLean        VA    22102
                                     Adan M. Rosen, Managing
 B. Riley Securities                 Director                          Attn: Elizabeth Rubio                    1300 North 17th Street                 Arlington     VA    22209
 Broadway 280 Park Fee LLC c/o SL
 Green Realty Corp                   Attn: Executive Vice President    420 Lexington Avenue                                                            New York      NY    10170
 Broadway 280 Park Fee LLC c/o       Attn: President New York Office
 Vornado Office Management LLC       Division                          888 Seventh Avenue                                                              New York      NY    10017
 Brook Taube                         Brook Taube                       435 East 52nd Street, Apt A                                                     New York      NY    10022
 CA Franchise Tax Board              Bankruptcy Section MS A340        PO Box 2952                                                                     Sacramento    CA    95812-2952
 California Attorney General         Attn Bankruptcy Department        1300 I St., Ste. 1740                                                           Sacramento    CA    95814-2919
 California Department of Tax and
 Fee Administration                  Account Information Group MIC 29 PO Box 942879                                                                    Sacramento    CA    94279-0029
 California Department of Tax and    Special Operations Bankruptcy
 Fee Administration                  Team MIC 74                      PO Box 942879                                                                    Sacramento    CA    94279-0074
 California State Board of
 Equalization                        Attn Bankruptcy Dept              3321 Power Inn Rd Ste 250                                                       Sacramento    CA    95826-3893
 California State Board of
 Equalization                        Legal Department                  450 N Street, MIC 121                    PO Box 942879                          Sacramento    CA    94279-0121
 Christopher Taube                   Christopher Taube                 901 Lexington Avenue, Apt 4N                                                    New York      NY    10065
                                     Raquel Monarrez, Commercial
 City National Bank                  Client Officer -VP                555 S. Flower Street                     20th Fdloor                            Los Angeles   CA    90071

 Continental Casualty Company        CNA Alt Investments               151 North Franklin Street, 10th Floor                                           Chicago       IL    60606
 Corporation Services Company
 (CSC)                                                                 251 Little Falls Drive                                                          Wilmington    DE    19808-1674
 Crystal & Company                   Andrea Kiefer                     PO Box 21874                                                                    New York      NY    10087-1874
 Delaware Attorney General           Matthew Denn                      Carvel State Office Building             820 N French St                        Wilmington    DE    19801
 Delaware Dept of Justice            Attn Bankruptcy Dept              820 N French St 6th Fl                                                          Wilmington    DE    19801
 Delaware Division of Revenue                                                                                   820 N. French Street, 8th
 Bankruptcy Service                  Attn Bankruptcy Administrator     Carvel State Office Building             Fl                                     Wilmington    DE    19801
 Delaware Secretary of State         Franchise Tax                     401 Federal Street                       PO Box 898                             Dover         DE    19903
 Delaware State Treasury                                               820 Silver Lake Blvd., Suite 100                                                Dover         DE    19904
 Enavate Managed Service Inc                                           7887 E Belleview Avenue,                 Suite 600                              Englewood     CO    80111
 Eversheds Sutherland (US) LLP       Payam Siadatpour                  700 Sixth Street, NW, Suite 700                                                 Washington    DC    20001-3980
 Fire and Police Pension Fund, San
 Antonio                             SA Fire and Police Pension        311 Roosevelt Avenue                                                            San Antonio   TX    78210
 Florida International University
 Foundation Inc                      Milagros Garcia                   11200 SW 8 Street MARC 531                                                      Miami         FL    33199
 Franchise Tax Board                                                   P.O. Box 942867                                                                 Sacramento    CA    94267-0651
 Freedom 2021 LLC                                                      32 Rose Lane                                                                    Larkspur      CA    94939
 Gibson Dunn & Crutcher LLP                                            1050 Connecticut Avenue, N.W.                                                   Washington    DC    20036-5306




 In re
12736030/1                                                                                      Page 1
                                                         Case 21-10526-KBO                  Doc 6          Filed 03/07/21         Page 4 of 6
                                                                                              Creditor Matrix



            CreditorName                     CreditorNoticeName                        Address1                         Address2              Address3            City   State       Zip      Country
 Hendrix College - Pooled
 Endowment Fund                        Tom Siebenmorgen                   1600 Washington Avenue Fauset Hall                                             Conway          AR      72032
 Internal Revenue Service              Attn Susanne Larson                31 Hopkins Plz Rm 1150                                                         Baltimore       MD      21201
 Internal Revenue Service              Centralized Insolvency Operation   PO Box 7346                                                                    Philadelphia    PA      19101-7346
 Internal Revenue Service              Centralized Insolvency Operation   2970 Market St                                                                 Philadelphia    PA      19104
 Internal Revenue Service                                                 Internal Revenue Service                                                       Ogden           UT      84201-0039
 Japan Trustee Services Bank, Ltd
 a/c 46419-6008                        Japan Trustee Services Bank, Ltd   8-11, Harumi 1-chome, Chuo-ku                                                  Tokyo                   104-6107     Japan
 Jeffrey Tonkel                        Jeffrey Tonkel                     41 Purdy Ave                          PO Box 57                                Rye             NY      10580
 John D. Fredericks                    John D. Fredericks                 216 2nd Street                                                                 Sausalito       CA      94965
 Kenneth Rainin Foundation             Jose Flores                        One Kaiser Plaza Suite 1675                                                    Oakland         CA      94612
 Lowenstein Sandler LLP                David L. Goret, Partner            One Lowenstein Drive                                                           Roseland        NJ      07068
 Mediant Communications Inc.                                              P.O. Box 29976                                                                 New York        NY      10087-9976
 Medley Management Inc.                Nathan Bryce, General Counsel      280 Park Ave, 6th Floor                                                        New York        NY      10017
 Milton Academy                        Edward Donahue                     50 Rowes Wharf 4th Floor                                                       Boston          MA      02110
 Moody's Investors Service                                                7 WTC at Greewich Street                                                       New York        NY      10007
 New Agency Partners                   Lisa DeMarco                       20 Waterview Blvd                     Suite 401                                Parsippany      NJ      07054
 New Mexico Educational Retirement
 Board                                 Kay Chippeaux                      701 Camino del Los Marquez                                                     Santa Fe        NM      87505
 New York Attorney General             Attn Bankruptcy Department         Office of the Attorney General        The Capitol, 2nd Fl.                     Albany          NY      12224-0341
 New York State Department of
 Taxation and Finance                                                     P.O. Box 4148                                                                  Binghamton      NY      13902-4148
 New York State Dept of Taxation
 and Finance                           Attn Office of Counsel             Building 9                            WA Harriman Campus                       Albany          NY      12227
 New York State Dept of Taxation       Bankruptcy/Special Procedures
 and Finance                           Section                            PO Box 5300                                                                    Albany          NY      12205-0300
 New York Stock Exchange               Stephen Hamilton                   Intercontinental Exchange             11 Wall Street, 22nd Flr                 New York        NY      10005
 NYC Department of Finance                                                P.O. Box 3931                                                                  New York        NY      10008-3931
 NYS Department of Taxation and
 Finance                                                                  P.O. Box 4148                                                                  Binghamton      NY      13902-4148

 NYSE (NYSE Market (DE), Inc.)         Kerri Ramirez                      Intercontinental Exchange             11 Wall Street, 15th Floor               New York        NY      10005
 Office of the United States Trustee
 Delaware                              Jane Leamy                         J. Caleb Boggs Federal Building       844 King St Ste 2207         Lockbox 35 Wilmington       DE      19899-0035
 Oklahoma Tobacco Settlement
 Endowment Trust Fund                  Lisa Murray                        Office of Oklahoma State Treasurer    9520 N. May, Lower Level                 The Village     OK      73120
 Patterson Belknap Webb & Tyler
 LLP                                   Kenneth Sankin                     1133 Avenue of the Americas                                                    New York        NY      10036-6710
 Paul Hastings LLP                                                        515 South Street                      25th Floor                               Los Angles      CA      90071-2228
 PCT Partners, LLC                     Anthony Albuquerque                1201 N. Market Street Suite 1501                                               Wilmington      DE      19801
 Pentegra Defined Benefit Plan for
 Financial Institutions                Craig de Guzman                    108 Corporate Park Drive                                                       White Plains    NY      10604
 Percy Holdings, LLC                   Jeffrey Tonkel                     41 Purdy Ave                          PO Box 57                                Rye             NY      10580
 Philadelphia Insurance Companies                                         PO Box 70251                                                                   Philadelphia    PA      19176-0251
 PineBridge Credit Opportunities       PineBridge Private Equity Funds                                          399 Park Avenue, 4th
 Portfolio II, LP                      Group                              PineBridge Investments                Floor                                    New York        NY      10022




 In re
12736030/1                                                                                       Page 2
                                                            Case 21-10526-KBO                   Doc 6         Filed 03/07/21          Page 5 of 6
                                                                                                 Creditor Matrix



            CreditorName                    CreditorNoticeName                          Address1                           Address2           Address3          City       State       Zip      Country
 Prager Metis CPAs, LLC                Jan Meyers                          2-8 Haven Avenue                        Suite 224                             Port Washington   NY      11050
 PricewaterhouseCoopers LLP                                                P.O. Box 7247-8001                                                            Philadelphia      PA      19170-8001
 Proskauer Rose LLP                    Attn: Ronald D. Sernau, Esq         Eleven Times Square                                                           New York          NY      10036
 RDG Filings                                                               816 Roanoke Boulevard                                                         Salem             VA      24153-5261
 RELX Inc. (d/b/a LexisNexis)          Debbie Hart, Account Manager        P.O. Box 9584                                                                 New York          NY      10087-4584
 Richard Allorto                       Richard Allorto                     19 Isaac Graham Road                                                          Flemington        NJ      08822
 Royce Solomon, et al. v. American
 Web Loan, Inc., et al.                c/o Kathleen Mary Donovan-Maher One Liberty Square                                                                Boston            MA      02109
 Royce Solomon, et al. v. American                                                                                 763 J Clyde Morris
 Web Loan, Inc., et al.                Leonard Anthony Bennett             Consumer Litigation Associates          Boulevard, Suite 1A                   Newport News      VA      23601
 Royce Solomon, et al. v. American                                                                                 76 St. Paul Street, 7th
 Web Loan, Inc., et al.                Matthew Bernard Byrne               Gravel & Shea PC                        Floor                                 Burlington        VT      05402-0369
 RSM US LLP                            Michael Strype, Audit Partner       333 Thornall Street, Sixth Floor                                              Edison            NJ      08837
 Samuel Anderson                       Samuel Anderson                     300 E Lionshead Circle #407                                                   Vail              CO      81657
 San Joaquin County Employees
 Retirement Association                Investment Officer                  6 S. El Dorado St. Suite 400                                                  Stockton          CA      95202
 San Jose Federated City Employees
 Retirement System                     Brian Starr                         1737 North First Street Suite 600                                             San Jose          CA      95112
 San Jose Police and Fire
 Department Retirement Plan       Brian Starr                              1737 North First Street Suite 600                                             San Jose          CA      95112
                                  G Jeffrey Boujoukos Regional
 Securities & Exchange Commission Director                                 1617 JFK Boulevard Ste 520                                                    Philadelphia      PA      19103

 Securities & Exchange Commission      Secretary of the Treasury           100 F St NE                                                                   Washington        DC      20549
 Securities & Exchange Commission      Andrew Calamari Regional
 NY Office                             Director                            Brookfield Place                        200 Vesey St, Ste 400                 New York          NY      10281-1022
 Securities and Exchange
 Commission                                                                PO Box 979081                                                                 St Louis          MO      63197-9000
 Seth and Angie Taube Trust            Seth Taube                          32 Rose Lane                                                                  Larkspur          CA      94939
 Seth Taube                            Seth Taube                          32 Rose Lane                                                                  Larkspur          CA      94939
 Shelby County, Tennessee OPEB
 Trust                                 Jesse Turner                        160 North Main Street Room 950                                                Memphis           TN      38103
 Shelby County, Tennessee
 Retirement System                     Jesse Turner                        160 North Main Street Room 950                                                Memphis           TN      38103
 Standard & Poor's Financial
 Services, LLC                                                             2542 Collection Center Drive                                                  Chicago           IL      60693
 Stanislaus County Employees
 Retirement Association                Rick Santos                         832 12th Street Suite 600                                                     Modesta           CA      95320
                                                                                                                   110 East Madison Street
 Strategic Capital Advisory Services   Daniel Fogarty & Harley E. Riedel   Stichter, Riedel, Blain & Postler, P.A. Suite 200                             Tampa             FL      33602

 Strategic Capital Advisory Services Kenneth Jaffe, President              695 Town Center Drive, Suite 600                                              Costa Mesa        CA      92626
 The Oklahoma Firefighters Pension                                                                                 6601 Broadway Extension,
 and Retirement System               Chase Rankin                          Executive Director                      Suite 100                             Oklahoma City     OK      73116
 The Pierre and Tana Matisse         The Pierre and Tana Matisse
 Foundation                          Foundation                            1 East 53rd Street                                                            New York          NY      10022




 In re
12736030/1                                                                                         Page 3
                                                       Case 21-10526-KBO                Doc 6          Filed 03/07/21          Page 6 of 6
                                                                                          Creditor Matrix



            CreditorName                  CreditorNoticeName                       Address1                        Address2          Address3          City     State       Zip      Country
 TRAVELERS                          Travelers CL Remittance Center   PO Box 660317                                                              Dallas          TX      75266-0317
 Tribridge Holdings, LLC                                             7887 E. Belleview Ave., Suite 600                                          Englewood       CO      80111
 U.S. Bank National Association     Steven Gomes, Vice President     One Federal Street, 3rd Floor                                              Boston          MA      02110
 UMass Foundation Fund 2            Judith Murphy                    225 Franklin Street Floor 33                                               Boston          MA      02110
 University of Massachusetts
 Foundation, Inc                    Judith Murphy                    225 Franklin Street Floor 33                                               Boston          MA      02110
 US Attorney for Delaware           David C. Weiss                   1007 Orange St Ste 700                 PO Box 2046                         Wilmington      DE      19899-2046
 ValleMakoff LLP                                                     101 Ygnacio Valley Road                Suite 250                           Walnut Creek    CA      94596
                                                                     Fried, Frank, Harris, Shriver &
 Vornado Realty Trust               Attn: Brad Eric Scheler          Jacobson LLP                           1 New York Plaza                    New York        NY      10004
 Vornado Realty Trust               Attn: Chief Financial Officer    210 Route 4 East                                                           Paramus         NJ      07652
 Wells Fargo and Company Master
 Pension Trust                      PineBridge Investments LLC       399 Park Ave 4th Floor                                                     New York        NY      10022
 Winston & Strawn LLP                                                101 California Street, 34th Floor                                          San Francisco   CA      94111-5840
 Workiva Inc.                                                        2900 University Blvd                                                       Ames            IA      50010
 WP Private Debt Partnership Fund
 III LP                             Traci Breen                      155 North Wacker Drive Suite 440                                           Chicago         IL      60606




 In re
12736030/1                                                                                  Page 4
